DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 4/29/2021.  Claims 1-33 remain pending for consideration on the merits.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-33 directed to an invention non-elected without traverse.  Accordingly, claims 7-33 have been cancelled.
Please delete the abstract and replace with the following a single paragraph -- Provided are: ice which has excellent cooling capacity; a production method therefor; a method for producing a cooled article; and a refrigerant. Also provided are: ice in a non-separating state; and a production method therefor and ice which satisfies conditions (a) and (b) and is from a liquid that includes an aqueous solution comprising a solute. (a) The temperature of the ice after melting completely is less than 0.degree. C. (b) The rate of change of the solute concentration in 
Allowable Subject Matter
Claims 1, 3-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Kramer et al (US 6793007). The prior art of record teaches ice which satisfies the following conditions (a) and (b) and is from a liquid that comprises an aqueous solution including a solute: (a) a temperature of the ice after melting completely is lower than 0°C; and (b) a rate of change of solute concentration in an aqueous solution to be generated from the ice in melting process is 30% or less in contrast to the claimed features of an ice which satisfies the following conditions (a) and (b) and is from a liquid that comprises an aqueous solution including a solute: (a) a temperature of the ice after melting completely is lower than 0°C; and (b) a rate of change of solute concentration in an aqueous solution to be generated from the ice in melting process is 30% or less, wherein the liquid further comprises raw milk. Therefore, independent amended claim 1 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763